__________________________________________________________________
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

Case No. CV 18-01453 JLS                                                           Date: November 13, 2018
Title: In Re: Gerson Irving Fox

Present: HONORABLE JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

           Terry Guerrero                                                          N/A
           Deputy Clerk                                                        Court Reporter

    Attorneys Present for Plaintiff:                                  Attorneys Present for Defendant:

             Not Present                                                          Not Present

Proceedings:              ORDER TO SHOW CAUSE (“OSC”) RE DISMISSAL

         The Court granted Appellant two extensions of time in which to file his opening brief.
First, the Court granted a Motion for Extension of Time extending an April 19, 2018 deadline to
Friday, June 29, 2018.

       The Monday after that deadline expired, on July 2, 2018, Appellant again moved to
extend the opening briefing filing deadline. The Court granted this request as well, extending the
deadline to August 31, 2018.

       Appellant failed to file the opening brief on or before the August 31, 2018 deadline. In
the two months since the expiration of the extended deadline, Appellant has not made any
additional filings.

       Therefore, the Court Orders Appellant to Show Cause in writing no later than November
19, 2018 why the present appeal should not be dismissed with prejudice pursuant to the Court’s
inherent power and/or Federal Rule of Bankruptcy Procedure 8018(a)(4). Appellant’s filing of
an appropriate stipulation or an application pursuant to Federal Rule of Bankruptcy Procedure
8023, related to voluntary dismissal, will be a sufficient response to this Order. 1

         Failure to file any response will result in dismissal of the present appeal with prejudice.

         IT IS SO ORDERED.


                                                                        Initials of Preparer: tg
1
 It appears that the parties’ anticipated settlement has been approved by the Bankruptcy Court. (See Case No. 2:15-
bk-24399-BB Doc. 415.)

______________________________________________________________________________
                         CIVIL MINUTES – GENERAL                            1
